BROWN, District Judge.
In the case of McCarthy v. Bunker Hill & Sullivan Mining, etc., Co., 164 Fed. 940, 92 C. C. A. 272, the court says:
“To an injunction, however, even on final hearing, no one has an absolute and unqualified right. Such an application appeals to the conscience of the chancellor-, to the exercise of a wise and sound discretion, and should be granted or withheld according to the equities of the case as made to appear from the record. Each case must be considered and made to depend upon its own' particular facts and circumstances, in the consideration and determination of which the general rules governing courts of equity are to be borne in mind and applied. Among those rules is the well-established one that an appellate court will not ordinarily interfere with the action of the trial court in either granting or withholding an injunction in cases in which the evidence is substantially conflicting, and especially where the trial judge, at the request of the respective parties, has had the benefit of a personal inspection of the premises. Nor should an injunction be granted in any case where it will necessarily operate contrary to the real justice of the case. Furthermore, where, as in the present case, it is sought to enjoin a lawful business, the court should give due consideration to the comparative injury which will result from the granting or refusal of the injunction sought. We so held in the case of Mountain Copper Co. v. United States, 142 Fed. 625, 73 C. C. A. 621, and the Supreme Court of the United States has so held in several cases, and in three very recent and very important ones.”
In the case at bar, the rule of “comparative injury” ought to be followed. It is true there are not “thousands of men to be affected or thrown out of employment,” nor “large communities injured seriously in a business way,” for there are no large communities in that portion of Alaska. The defendant employs about 30 men and is adding considerably to'the gold production, which goes into the arteries of commerce and helps that much in the industry of the world. The country surrounding this property is absolutely worthless for any purpose except for mining. It is composed of gravel flats and flood plains, of no value except where gold occurs in sufficient quantities to make it valuable for mining purposes. The best proof of the little value of plaintiffs’ property is the fact that, although it has been located for many years, some of the claims for 14 years, no mining have ever been prosecuted thereon, and no gold extracted.
The day has gone by when large tracts of land can be held out of use for speculative purposes. The Land Department *551of the United States, having disposition of the public lands, has during the past 10 years made a radical change in its policy in that regard and valid mining locations can now be made and held only upon a bona fide showing of actual and not speculative value.
This case appears to be one where the plaintiffs ought to be relegated to their action at law for damages, and not attempt to hold up and stop beneficial and important mining operations on the pretense that it is a great injury in adding somewhat to the burden of tailings and débris that flow over and upon their alleged mining claims, where those mining claims are not shown in this action to have any appreciable value.
Then, too, while plaintiffs claim that it is only within the last year or two that such large quantities of débris have been washed down said streams upon their land, nevertheless they have known of the large investments made, and when they were about to be made, by defendant, and of the extensive work carried on by defendant for 7 or 8 years, and they made no move to prevent the threatened injury; therefore the principle of estoppel ought to be invoked by reason of the laches of plaintiffs.
In Uindley on Mines (3d Ed.) vol. 3, § 842, it is said:
“The court should consider the necessity or importance of the right claimed, as well as the injury likely to be caused to the complaining party. The court will also, of course, always take into serious consideration the conduct and attitude of the parties complaining, and where it appears that there was a lack of reasonable diligence in seeking the aid of a court of equity to arrest the detrimental operations, an injunction will be refused and the party relegated to his remedy at law for damages.”
The application of the plaintiffs for an injunction will therefore be denied, but without prejudice to plaintiffs’ right to maintain an action at law for damages.